TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED JANUARY 17, 2020



                                     NO. 03-19-00926-CR


                              Jasmine Rochelle Lewis, Appellant

                                                v.

                                  The State of Texas, Appellee




    APPEAL FROM THE 368TH DISTRICT COURT OF WILLIAMSON COUNTY
        BEFORE CHIEF JUSTICE ROSE, JUSTICES BAKER AND TRIANA
    DISMISSED FOR WANT OF JURISDICTION-- OPINION BY JUSTICE BAKER




This is an appeal from the order amending conditions of community supervision signed by the

trial court. Having reviewed the record, it appears that the Court lacks jurisdiction over this

appeal. Therefore, the Court dismisses the appeal for want of jurisdiction. Because appellant is

indigent and unable to pay costs, no adjudication of costs is made.